[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                         FILED
                      _________________________ U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                                                      JUNE 27, 2006
                             No. 05-15270
                                                   THOMAS K. KAHN
                         Non-Argument Calendar
                                                        CLERK
                     __________________________

                        Agency No. A79-443-081

BESIM KACAKU,

                                                      Petitioner,

     versus

U.S. ATTORNEY GENERAL,

                                                      Respondent.

                         ____________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                         ______________________

                              (June 27, 2006)

Before EDMONDSON, Chief Judge, TJOFLAT and BIRCH, Circuit Judges.

PER CURIAM:
           Petitioner Besim Kacaku, a citizen and native of Albania, petitions for

review of the decision of the Board of Immigration of Appeals (BIA), which

affirmed without opinion the immigration judge’s denial of Petitioner’s asylum

application.1 We deny the petition.

           Petitioner challenges the IJ’s determination that he was not credible. We

review the IJ’s findings of fact under the “substantial evidence” test: we must

affirm the IJ’s decision “if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Al Najjar v. Ashcroft, 257

F.3d 1262, 1283-84 (11th Cir. 2001) (citation omitted).2 “To reverse the IJ’s fact

findings, we must find that the record not only supports reversal, but compels it.”

Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). We also

review the IJ’s credibility determinations under the “substantial evidence” test. D-

Muhumed v. U.S. Attorney Gen., 388 F.3d 814, 818 (11th Cir. 2004). And on

credibility determinations, we may not substitute our judgment for that of the IJ.

Id. An adverse credibility determination alone may be sufficient to support the



       1
      Petitioner also was denied withholding of removal and relief under the United Nations
Convention Against Torture. But Petitioner now only presents argument on his asylum claim: he
has abandoned the other claims. See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2
(11th Cir. 2005).
   2
    The BIA affirmed the IJ’s decision without opinion: we review the IJ’s decision as the final
agency determination. See Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1285 n.2 (11th Cir. 2005).

                                               2
denial of asylum relief. See Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1287

(11th Cir. 2005). But “an adverse credibility determination does not alleviate the

IJ’s duty to consider other evidence produced by an asylum applicant.” Id.

      Substantial evidence supports the IJ’s determination that Petitioner’s

testimony lacked credibility. Our review of Petitioner’s statements to immigration

officials, his asylum application, and his asylum hearing testimony reveal

inconsistencies on material elements of his claim that he, as a member of the

Albanian Democratic Party, suffered political persecution by the Albanian

Socialist Party.

      During an interview before filing his asylum application, Petitioner failed to

mention that, at the behest of the local Socialist Party head, he was beaten by

police after organizing an anti-Socialist political rally in October 1998. This

beating, though, was a major focus of the claims in his asylum application. Also,

Petitioner told an asylum officer during an interview when he arrived in the United

States that he never had been arrested before; but in his asylum application, he

stated that he had been arrested and detained for two days in August 1998. And

Petitioner failed to tell asylum officers during interviews that his brother was

killed in 1997 on a boat sunk by Socialist Party members; Petitioner did not put

this information in his asylum application. But he later testified about this event at

                                          3
the asylum hearing. In addition, although Petitioner testified that, after he fled to

Greece, he was beaten by a member of the Albanian Socialist Party official who

then pulled out a knife, he alleged in his asylum application that the man used his

finger to simulate a knife. These inconsistencies go to key elements of Petitioner’s

claims that he was persecuted because of his political opinion. See Gao v.

Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002) (stating that adverse credibility finding

must go to the “heart” of the asylum claim and should not be based on minor

inconsistencies).

      The IJ also considered--and discredited--the remaining documentary

evidence that Petitioner presented. Petitioner’s identification documents

(including his high school diploma, birth certificate, and family certificate) appear

to have been created after he came to the United States in March 2002. While this

fact does not mean that the documents necessarily are unreliable, Petitioner’s

evidence does not compel a conclusion that the IJ clearly was wrong to discredit

these items. A certificate from the Secretary and Chairman of the Democratic

Party contained information that Petitioner left Albania with his brother; but this

information conflicted with other documentary evidence and Petitioner’s

testimony that Petitioner left Albania in 1998, after his brother had drowned in

1997. Also, although the remainder of Petitioner’s evidence, including a U.S.

                                          4
State Department Country Report and articles about the arrest and beatings of

some Democratic Party members, do support his claims, this evidence does not

compel a conclusion that the IJ erred.

          In sum, the IJ provided cogent reasons for her credibility determination: and

these reasons are supported by substantial record evidence. See D-Muhumed, 388

F.3d at 819 (citations omitted). We are not compelled to reverse the IJ’s decision:

we uphold the denial of asylum relief.3

          PETITION DENIED.




      3
       Because we uphold the denial of asylum relief based on the IJ’s adverse credibility
determination, we need not address Petitioner’s argument that the IJ erred in determining that
Petitioner was barred from seeking asylum because he had firmly resettled in Greece before coming
to the United States.

                                               5